Citation Nr: 1506227	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an eyesight condition, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for lipomata, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for pilar cysts and neurofibroma, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968, including service in the Republic of Vietnam.  

These matters come before the Board on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2014, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is an electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents reveals that certain documents, including the January 2014 hearing transcript and VA treatment records, are relevant to the issues on appeal.  As such, these virtual files have been considered in the adjudication of the Veteran's claims.

The issues of entitlement to service connection for pilar cysts and/or neurofibroma as well as service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his June 2014 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for an eyesight condition.  

2.  The Veteran is entitled to a presumption of exposure to herbicides while serving in the Republic of Vietnam.

3.  There is competent and credible medical evidence that persuasively demonstrates that the Veteran's currently diagnosed lipomata is related to his presumed exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for an eyesight condition have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for lipomata as due to exposure to herbicides are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his lipomata, claimed as cyst and lumps, is due to his period of service, to include his presumed exposure to herbicides.  

The medical evidence of record shows that the Veteran is diagnosed with lipomata.  (See January 2012 VA examination report.)  As such, the Veteran has a current disability.  

In regard to the element of establishing in-service incurrence of a disease, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The presumption of herbicide exposure extends to all veterans who served in Vietnam at any point between January 1962 and May 1975 regardless of whether diagnosed with a disease for which a presumption has been established.  See 38 U.S.C.A. § 1116(f), as redesignated and amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201(c)(1)(C), 115 Stat. 976, 988 (2001).  

As the Veteran served in Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3.309(e) (2014) but do not include lipomata.

Even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection. 23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. 

In regard to evidence that relates to whether there is causal nexus between the Veteran's in-service herbicide exposure and diagnosed lipomata, the Board notes that the January 2012 VA examiner found that although lipomata is "typically hereditary," Agent Orange exposure "may induce some benign skin growths."  As such, the examiner found that the Veteran's lipomata are as likely as not related to his military service.  In February 2012, the examiner offered an addendum opinion in which he stated that it is less likely than not that the Veteran's currently-diagnosed lipomata are related to the in-service skin diagnoses of rash and cysts.  The examiner stated that lipomata are small, subcutaneous, congenital, fatty, benign tumors.  In providing his addendum opinion, however, the examiner did not withdraw his initial opinion that the Veteran's lipomata are as likely as not related to herbicide exposure.  

Accordingly, the Board finds that service connection for lipomata, to include as secondary to herbicide exposure is warranted.

II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his January 2014 Board hearing, the Veteran withdrew his appeal for entitlement to service connection for an eyesight condition.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.


ORDER

Service connection for lipomata as due to herbicide exposure is granted.

The appeal concerning the issues of entitlement to service connection for an eyesight condition is dismissed.


REMAND

The Board finds that additional development of the claim of service connection for pilar cysts and neurofibroma and the claim service connection for hypertension, is warranted.   It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014). 

Regarding the Veteran's claim of service connection for pilar cysts and neurofibroma, claimed as cysts and lumps, the Board notes that the Veteran indicated in his April 1968 report of medical history that he had several cysts on his arms.  Additionally, VA treatment records show that the Veteran has had long-term slow-growing lesions on his scalp as well as the rest of his upper body.  (See April 2009 VA treatment record.)  The Veteran has reported that these cysts have occurred for over 30 years.  

In January 2012, the Veteran was provided a VA examination regarding the etiology of his claimed skin disorders.  During the examination, the examiner noted the Veteran's multiple lesions on his trunk, extremities, scalp, and back.  He also indicated that the Veteran had fatty tumors on his trunk and extremities, which had continued to develop over the years.  The examiner noted that the Veteran had 2 pilar cysts removed from his scalp in 2009 and that the Veteran had a small papule, a neurofibroma, excised from his back in September 2011.  In providing the requested opinion, the examiner stated that the Veteran's pilar cysts and neurofibroma are less likely as not related to service and are "sporadic."  Then, in February 2012, in response to a request from the RO, the examiner provided an addendum opinion.  He was asked to indicate if pilar cysts and neurofibroma were present at the time of examination.  In addition, he was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed skin disease is related to the in-service treatment for skin rash and cysts, as noted in the Veteran's April 1968 report of medical history.  The examiner stated in his addendum that pilar cysts and neurofibroma were not present on the date of examination in January 2012.  He did not provide an opinion as to whether the Veteran's pilar cysts and/or neurofibroma were related to the Veteran's period of service, to include his in-service complaints of rashes and cysts and his presumed exposure to Agent Orange.  

Turning to the Veteran's claim of service connection for hypertension, the Board notes that the Veteran is currently treated for hypertension.  Furthermore, the Board notes that the Veteran had one instance of elevated blood pressure while in service in July 1967 (See July 1967 Report of Medical Examination.)  Finally, the Veteran has contended that his hypertension has continued from service to present.  (See December 2012 VA Form 9.)  The Veteran submitted additional evidence in support of his claim.  See March 2014 Affidavit from B.B. 

There is insufficient medical evidence of record to make a decision on the Veteran's claim for pilar cysts and neurofibroma (claimed as cysts and lumps), and hypertension and it is necessary to obtain an additional opinion regarding the etiology of the Veteran's skin condition and hypertension.

The Board is cognizant that there is no VA presumption for service connection for pilar cysts, neurofibroma, or hypertension as due to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  As noted above, in Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  

Additionally, the Board recognizes that the NAS has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  Thus, the NAS findings suggest that there is some evidence that hypertension may be caused by factors other than "smoking, aging, and genetics."  At the hearing, the Veteran maintained that his hypertension is related to service, to include the kidney infection he had therein and/or his exposure to Agent Orange.  

In light of the foregoing, the Board will afford the Veteran another VA opinion to determine the etiology of his pilar cysts and neurofibroma and his hypertension.  

Furthermore, the Board finds that the January 2012 examiner did not address whether the Veteran's currently-diagnosed pilar cysts and neurofibroma are related to the cysts that were noted upon the Veteran's separation from service.  As such, an opinion is required to determine whether the Veteran's current skin disorder is related to the complaints the Veteran made in service.  

Also, the Veteran indicated that he received treatment from Hines VAMC in 1968.  Those records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from Hines VAMC pertaining to any treatment the Veteran received in 1968.  

2.  Thereafter, obtain an opinion from an appropriate VA examiner to determine whether the Veteran's currently diagnosed pilar cysts and/or neurofibroma is related to his period of service, to include his exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  If the examiner determines that an examination is needed, the Veteran should be scheduled for a VA examination.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner should provide an opinion on the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pilar cysts and/or neurofibroma noted in 2009 and 2011, is etiologically related to in-service herbicide exposure.*

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pilar cysts and/or neurofibroma noted in 2009 and 2011, is etiologically related to his complaints of rash and cysts in service?

*The Board is cognizant that there is no VA presumption of service connection for a skin disorder, to include pilar cysts or neurofibroma due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's pilar cysts and/or neurofibroma is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Obtain an opinion from an appropriate VA examiner to determine whether the Veteran has hypertension due to service.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  If the examiner determines that an examination is needed, the Veteran should be scheduled for a VA examination.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner should provide an opinion on the following: 

a) Is it at least as likely as not (50 percent or greater probability) that hypertension, is etiologically related to in-service herbicide exposure.*

b) In light of the March 2014 Affidavit from B.B. 
is it at least as likely as not (50 percent or greater probability) that hypertension is etiologically related to in-service elevated blood pressure readings, kidney infection, and/or medication taken to treat the kidney infection. 

*The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Thereafter, readjudicate the Veteran's claims for pilar cysts and neurofibroma as well as for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


